 ROMAR CARROT COMPANYGuadalupe Carrot Packers d/b/a Romar Carrot Com-panyandRoberto BacaFood Packers,Processors and Warehousemen, Team-stersLocal 865.InternationalBrotherhood of'Teamsters,Chauffeurs,,Warehousemen and Help-ers of AmericaandRoberto Baca.Cases 31-CA-4832 and 31-CB-1705February 22, 1977DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSFANNING AND PENELLOOn October 19, 1976, Administrative Law JudgeBernard J. Seff issued the attached Decision in thisproceeding.Thereafter, the General Counsel filedlimited exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge asmodified herein.It is clear from the record, as set forth in theAdministrative Law Judge's Decision, that Respon-dent Company deducted union dues from Baca'swages and forwarded them to Respondent Unionwithout Baca's prior authorization, and that Respon-dent Union accepted and retained said funds. TheAdministrative Law Judge, however, inadvertentlyfailed to conclude that by the foregoing conductRespondent Company violated Section 8(a)(1) of theAct and that Respondent Union violated Section8(b)(1)(A) of the Act. As these violations were allegedin the complaint, litigated at the hearing, andestablishedby the record, we find that by saidconductRespondent Company violated Section8(a)(1) of the Act and Respondent Union violatedSection 8(b)(1)(A). Accordingly, we will modify theConclusions of Law and order Respondent Companyand Respondent Union jointly -and severally toreimburse Baca for the dues unlawfully withheldfrom his wages, with interest at the rate of 6 percentper annum, computed in the manner set forth inIsisPlumbing & Heating Co.,138 NLRB 716 (1962).Inasmuch as the Administrative Law Judge's reme-dy was erroneously restricted to backpay alone, wewill order Respondents jointly and severally to make1In sec 1II,D, of his Decision entitled"The Discharge of Baca,"par.12,the Administrative Law Judge stated that"only two or three farmers do anyof their own truckdriving in preparation for the shipment of carrots to their228 NLRB No. 40369Baca whole for any loss of earnings or other benefitsresulting from the unlawful - discrimination againsthim, with interest at the rate of 6 percent per annum,computed as prescribed inIsisPlumbing & HeatingCo., supra,and F.W. Woolworth Company,90 NLRB289 (1950). Additionally, in light of the nature of theforegoing violations, we will order Respondents tocease and desist from interfering in any other mannerwith employees' rights under Section 7 of the Act.AMENDED CONCLUSIONS OF LAWInsert the following additional Conclusions of Law4 and 5 and renumber present paragraph 4 according-ly:"4.By deducting dues for Respondent Unionfrom Baca's pay without his prior authorization,Respondent Company violated Section 8(a)(1) of theAct."5.By accepting from Respondent Company andretaining union dues deducted from Baca's paywithout his prior authorization,Respondent Unionviolated Section 8(b)(1)(A)of the Act."ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that:A.Respondent Union, Food Packers, Processorsand Warehousemen, Teamsters Local 865, Interna-tional Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, Guadalupe,California, its officers, agents, and representatives,shall:1.Cease and desist from:(a)Causing or attempting to cause GuadalupeCarrot Packers d/b/a Romar Carrot Company todischarge or discriminate against any employee withregard to the retention of employment, because thatemployee is not a member of the Union.(b) Accepting and retaining union dues which havebeen deducted from employees' wages without theirprior authorization.(c) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of theirrights guaranteed in Section 7 of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Notify Guadalupe Carrot Packers d/b/a RomarCarrot Company, in writing, that it has no objectionto the immediate and full reinstatement of RobertoBaca to his former job or, if this job no longer exists,to a substantially equivalent position, without preju-destination."Although no exceptions were filed to this finding,we feelconstrainedto note thatthere is no evidencein the record to support it. 370DECISIONSOF NATIONALLABOR RELATIONS BOARDdice to his seniority or other rights and privileges, andfurnish Baca a copy of such notification.(b) Jointly and severally with Guadalupe CarrotPackers d/b/a Romar Carrot Company make theabove-named employee whole for any loss of earn-ings or other benefitsresultingfrom the unlawfuldiscriminationagainsthim withinterestat the rate of6 percent per annum.(c) Jointly and severally with Guadalupe CarrotPackers d/b/a Romar Carrot reimburse the above-named employee the $9 illegally withheld from hispay as union dues, with interest at the rate of 6percent per annum.(d)Post at itsbusinessoffice,hiring hall, andmeetingplace copies of the attached notice marked"Appendix A." 2 Copies of said notice, on formsprovided by the Regional Director for Region 31,afterbeing duly signed by Respondent Union'sauthorized representative, shall be posted by itimmediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices tomembers are customarily posted. Reasonable stepsshall be taken by Respondent Union to insure thatsaid notices are not altered, defaced, or covered byany other material.(e)Post at the same places and underthe sameconditionsas setforth above, as soon as they areforwarded by the Regional Director, copies of theRespondentCompany's attached notice marked"Appendix B."(f)Deliver to the Regional Director for Region 31signed copies of the attached notice marked "Appen-dixA" in sufficientnumberstobe posted byGuadalupe Carrot Packers d/b/a Romar CarrotCompany in all places where notices to employees arecustomarily posted.(g)Notify the Regional Director for Region 31, inwriting, within 20 days from the date of this Order,what steps the Respondent Union has taken tocomply herewith.B.RespondentEmployer,GuadalupeCarrotPackers d/b/a Romar Carrot Company, Guadalupe,California, its officers,agents, successors,and as-signs, shall:1.Cease and desist from:(a)Discharging or discriminating against anyemployee with regard to the retention of employmentbecause that employee is not a member of the Union.(b)Deducting union dues from employees' wagesand forwarding them to Teamsters Local 865, or anyother labor organization, without prior employeeauthorization.(c) In any other manner interfering with, restrain-ing, or coercing its employees in theexerciseof theirrights guaranteedin Section7 of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Offer RobertoBaca immediateand full rein-statementto his former job or, if this job no longerexists, to a substantially equivalent position, withoutprejudice to his seniority or other rights and privileg-es.(b) Jointly and severally with Teamsters Local 865make the above-named employee whole for any lossof earnings or other benefitsresultingfrom theunlawful discrimination against him with interest atthe rate of 6 percent per annum.(c) Jointly and severally with Teamsters Local 865reimburse the above-named employee the $9 illegallywithheld from his pay as union dues.(d) Preserve and, upon request, make available tothe Boardor its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(e) Post at its business facility located in Guadal-upe, California, copies of the attached notice marked"Appendix B. "3 Copies of said notice, on formsprovided by the Regional Director for Region 31,after being duly signed by Respondent Company'srepresentative, shall be posted by it immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places wherenoticesto employees arecustomarily posted. Reasonable steps shall be takenby Respondent Company to insure that said noticesare not altered, defaced, or covered by any othermaterial.(f)Post at the same places under the same condi-tions as setforth above, as soonas they are forwardedby theRegionalDirector, copies of the RespondentUnion's notice marked "Appendix A."(g)Deliver to the Regional Director for Region 31signed copies of the attached notice marked "Appen-dixB" in sufficient numbers to be posted byTeamsters Local 865 in places where notices tomembers arecustomarily posted.(h)Notify the Regional Director for Region 31, inwriting, within 20 days from the date of this Order,what steps the Respondent Company has taken tocomply herewith.2 In the event that thisOrder isenforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board"shall read"Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board."3Seefn.2,supra ROMARCARROT COMPANY371APPENDIX AAPPENDIX BNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT cause or attempt to causeGuadalupe Carrot Packers d/b/a Romar CarrotCompany to discharge or discriminate against anyemployee with regard to the retention of employ-ment because that employee is not a member ofthe Union.WE WILL NOT accept or retain union dues fromthe above-named Company, or any other compa-ny,which have been deducted from employees'wages without their prior authorization.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exerciseof their rights guaranteed in Section 7 of the Act.WE WILL notify Guadalupe Carrot Packersd/b/a Romar Carrot Company, in writing, thatwe have no objection to the immediate and fullreinstatement of Roberto Baca to his former jobor, if that job no longer exists, to a substantiallyequivalentposition,without prejudice to hisseniorityorother rights and privileges, andfurnish Baca with a copy of such notification.WE WILL jointly and severally with GuadalupeCarrot Packers d/b/a Romar Carrot Companyreimburse to Roberto Baca the $9 illegally with-held from his wages as union dues, with interestat the rate of 6 percent per annum.WE WILL jointly and severally with GuadalupeCarrot Packers d/b/a Romar Carrot Companymake Roberto Baca whole for any loss of earningsor other benefits resulting from our unlawfuldiscrimination against him, with interest at therate of 6 percent per annum.FOOD PACKERS,PROCESSORS ANDWAREHOUSEMEN,TEAMSTERS LOCAL 865INTERNATIONALBROTHERHOOD OFTEAMSTERS, CHAUFFEURS,WAREHOUSEMEN ANDHELPERS OF AMERICANOTICE TOMEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge or discriminate againstany employee with regard to the retention ofemployment because that employee is not amember of Food Packers, Processors and Ware-housemen, Teamsters Local 865, InternationalBrotherhood of Teamsters, Chauffeurs,Ware-housemen and Helpers of America, or any otherlabor organization.WE WILL NOT deduct union dues from employ-ees' wages and forward them to the above-namedor any other labor organization without prioremployee authorization.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their rights guaranteed in Section 7 ofthe Act.WE WILL offer Roberto Baca immediate andfull reinstatement to his former job or, if this jobno longer exists, to a substantially equivalentposition,without prejudice to his seniority andother rights and privileges.WE WILL jointly and severally with the above-named labor organization reimburse RobertoBaca the $9 illegally withheld from his wages asunion dues, with interest at the rate of 6 percentper annum.WE WILL jointly and severally with the above-named labor organization make Roberto Bacawhole for any loss of earnings or other benefitsresulting from our unlawful termination of him,with interest at the rate of 6 percent per annum.GUADALUPE CARROTPACKERS D/B/A ROMARCARROT COMPANYDECISIONSTATEMENT OF THE CASEBERNARD J. SEFF,Administrative Law Judge: This casewas heard by me in Santa Maria, California, on April 20,1976, based on a consolidated complaint issued on Febru-ary 13, 1976.The complaint alleges thatthe Company,Guadalupe Carrot Packers d/b/a Romar Carrot Company,discharged employee Roberto Baca at the insistence ofRespondent Food Packers, Processors and Warehousemen,Teamsters Local 865, International Brotherhood of Team-sters,Chauffeurs, Warehousemen and Helpers of America,and thus both Respondents, the Employer, Romar CarrotCompany, and the Union, Local 865, are guilty of violatingSection 8(a)(1) and(3),Section 8(b)(2), and Section 372DECISIONSOF NATIONALLABOR RELATIONS BOARD8(b)(1)(A) of the Act,respectively.The Employer defendson the basis that the Board lacks jurisdiction becauseRoberto Baca is an agricultural employee.Further, theEmployer alleges that there is a second affirmative defense:that the State of California has taken jurisdiction and foundthat Baca is an agricultural employee within the meaning ofthe California Agricultural Labor Relations Act.The Issues1.Is Baca an agricultural employee and thus excludedfrom the jurisdiction of the NLRB?2.Is the fact that the California Labor Relations Boardhas asserted jurisdiction and has found that Baca is anagricultural employee a valid defense?Respondent's answer denied the allegations of unfairlabor practices alleged in the complaint.All parties wereafforded a full opportunity to participate in the hearing.The General Counsel and the Respondent Company filedbriefs which have been carefully considered.Upon the entire record and from my observation of thedemeanor of the witnesses,Imake the following:FINDINGS OF FACTI.JURISDICTIONRespondent Employer is a corporation duly organizedunder and existing by virtue of the laws of the State ofCalifornia,with an office and principal place of businesslocated in Guadalupe,California,where it is engaged in theprocessing and sale of carrots.Respondent Employer, in the course and conduct of itsbusiness operations, annually sells and ships goods andservices valued in excess of $50,000 directly to customerslocated outside the State of California.Respondent annual-ly derives gross revenues in excess of $500,000.IL THE LABOR UNION INVOLVEDRespondent Union is a labor organizationwithin themeaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA.DiscussionRespondent Employer is engaged in growing,harvesting,and preparing carrots for market at its Guadalupe,Califor-nia, location.Respondent Employer began operations inMarch 1974.The officersand owners of the corporation arefivegrowers in the Guadalupe-SantaMaria area. Itspresident,Clarence Donati,owns one-half of the corpora-tion and the remaining four owners hold the otherhalf. Atall times material herein, Clarence Donati occupied theposition of president of Respondent Employer and BobBirch,the position of sales manager.Respondent Employer has a packing shed which islocated in Guadalupe,California,where it processes andpackages carrots for growers within a 25-mile radius of theshed.During the period from March through December1974,RespondentEmployerprocessed approximately8,000 tons of carrots at its packing shed.Approximately5,000 tons of carrots came from farms owned by the ownersof Respondent Employer and the remaining 3,000 tons ofcarrots came from other growers in the area.In addition to its processing and packing operations,Respondent Employer, during 1974, also planted,irrigated,fertilized,cultivated, and harvested carrots on farms ownedby owners of Respondent Employer without charge.During 1974,Respondent Employer also planted carrotsfor other growers in the Guadalupe area, receiving $6 anacre for this service.Also during 1974, Respondent Em-ployer harvested and prepared the carrots of other growersat a rate of $50 a ton, which rate included the transporta-tion of the carrots to the shed and subsequent sale of thepackaged carrots.In Respondent Employer's harvesting operations, during1974, two of his field employees operated a machine whichpicked the carrots,topped them,and tossed them onto aconveyor belt which carried them to a trailer. A third fieldemployee drove a tractor pulling the trailer which receivedthe carrots from the harvester. When the trailers were full,theywere then left in the field for pickup by one ofRespondent Employer's drivers,who then hauled theloaded trailers to Respondent Employer's packing shed. Atthe shed another tractor driver then picked up the trailersand hauled them to a hoist alongside the shed which thenlifted the sides of the trailers and dumped the carrots onto aconveyor belt. The carrots were transported by conveyorinto the packing shed, where they were washed, graded,packaged,and loaded onto freight cars for shipment.Respondent Employer's harvesting operations were con-ducted in the same manner as carried on, not only in thefields of owners of Respondent Employer,but also in thefields of the independent growers.At all times material during 1974 the RespondentEmployer had approximately 30 employees in the shed and6 or 7 in the field,including truckdrivers.RespondentEmployer had two harvesting machines, with a crew ofthree on each.Respondent Employer and Respondent Union are par-ties to a collective-bargaining agreement having a 3-yearterm from November 1, 1973, through October 31, 1976.Under said agreement the bargaining unit encompasses theEmployer's drivers and helper employees operating on theSanta Maria and Lompoc Valleys in Santa Barbara Countyand San Luis Obispo County. During 1974 RespondentEmployer had separate collective-bargaining agreementswith Respondent Union covering its field and shed employ-ees.Respondent'sgrowing seasons are from May throughJuly and September through December.B.Baca's Employment with RespondentEmployerRoberto Baca was employed as a driver by RespondentEmployer on or about June5, 1974,at a rate of $3.15 anhour.During his employment with the Employer, Bacadrove one of the trucks hauling carrots to the packing shed.About twiceweekly Baca also worked I or 2 hours loadingcarrots at the packing shed.The lastday ofRoberto Baca'semployment with Respondent Employer wasJuly 29, 1974.Baca earned $698.52 during theperiod of hisemploymentwith Respondent Employer. ROMAR CARROT COMPANY373C.Baca and the United Farm WorkersBaca began working for the United Farm Workers inearly 1973 and ceased working for them in May 1974. Bacatestified that during the time he was with the United FarmWorkers he met Johnny Miranda,an organizer for Respon-dent Union,on several occasions at the H.Y. Minami farm.Baca testified that he shouted to Miranda, "Why don't yougo back to the factory,the sheds and leave the fields to thefarmworkers."Baca testified that Miranda pointed at himat the time and said,"Wait until you try to go back towork."While picketing on behalf of the United FarmWorkers,Baca saw Miranda again on several subsequentoccasions.About a month after Baca ceased working fortheUnited Farm Workers,he began working for theRespondent Employer.D.The Discharge of BacaRespondent Employer's president,ClarenceDonati,testified that Baca was within the coverage of the collective-bargaining agreement between Respondent Employer andRespondent Union covering "local drivers and helpers."Donati testified that he terminated Baca at the insistence ofUnion Agent Miranda,who advised him that he should getrid of Baca, who was a member of Caesar Chavez' unionand a troublemaker.That was the real reason whyRespondent Employer terminated Baca.Donati testified that Miranda approached him regardingBaca about a week or 10 days after Baca was employed byRespondent Employer. At that time Miranda asked Donatiif he knew that Baca was a member of the United FarmWorkers,and Donati replied in the negative. According toDonati,Miranda then stated that Baca was a member ofthe Farm Workers Union and "it is best that we get rid ofhim."When Donati refused to fire Baca,Miranda said,"You'd better get rid of him because as time goes on he maycause us trouble,"and that Donati should not have Baca inhis employ.About 5 days later,Miranda again spoke to Donati at thepacking shed regarding Baca's employment. Miranda firstquestioned Donati as to why Baca had not been terminat-ed, and then demanded that Baca be terminated "rightaway."Donati testified that he told Miranda he wanted tokeep Baca on through the season which was then almostover.On the repeated occasions when Miranda demandedthatDonati discharge Baca, Donati testified that he keptBaca,and wanted to keep him,on his payroll until the endof the season,which at the time of the request had about 10days left.According to Donati,"he said I have to get rid of thisRoberto Baca and he was very demanding."When DonatiadvisedMiranda that he wanted to keep Baca on at leastuntil the end of the season,Respondent Union's agent,Miranda,said,"No, I want you to get rid of him right now,Iwant you to get rid of him right now."According to Donati,he terminated Baca around noonon the following day(July 29,1974).Donati testified that hetold Baca at the time that"I was being forced to release himbecause the Teamsters 865 said Roberto Baca had beenactive in the United Farm Workers and there was a conflictbetween the two, and under the pressure that I was getting,I am forced to let Roberto Baca go." According to Donati,Miranda then stated that Baca was a member of the FarmWorkers Union and"it is best that we get rid of him."Subsequently,Baca spoke with Respondent Employer'sagent, Birch.According to Baca,Birch handed him hischeck and said,"I'm sorry to see you leave,we have beenpressured by the Teamsters."According to Baca,Birch atthat time promised to rehire him if Baca could"straightenout this whole thing."According to Respondent Employer's agent,Donati,union dues were withheld from Baca's wages and forward-ed to Respondent Union, although Baca had not turned ina dues-deduction authorization card.Baca's testimony thathe had never executed a dues-deduction authorization cardwas substantiated by the testimony of Respondent Employ-er's bookkeeper,Bryant. The Julyunion dues in the amountof $9 which were deducted by Respondent Employer fromBaca's wages were forwarded to, received,and retained byRespondent Union.The major issue in this case was the question as towhether or not Baca was an employee within the meaningof Section 2(3) of the National Labor RelationsAct. Thissection provides that the term"employee"shall exclude"any individual who is employed as an agricultural labor-er."The Board's annual appropriation act carries a riderwhich provides that the term"agricultural laborer" shall bedefined in accordances with section 3(f) of the Fair LaborStandards Act, hereinafter referredto as FLSA, whichprovides in pertinent part:"Agriculture"includes farming and all its branches andamong other things...the production,cultivation,growing and harvesting of any agricultural ... com-modities...and any practices...performed by afarmer or on a farm as an incident to or in conjunctionwith such farming operations ....As theSupreme Court stated with respect to this provisioninFarmers Reservoir&IrrigationCompany v. McComb,337U.S. 755, 762-763 (1949),"this definition has two distinctbranches."The "primary" branch involves such farmingoperation,such as the raising of produce from the soil,while the "secondary" branch,in the Court's words,"includes any practices" which are performed either "by afarmer or on a farm,incidental to or in conjunction with`such' farming operations." In determining whether eitherbranch of the exemption applies in the given case, thecourts have consistently held that the exemption is to benarrowly construed and that the burden of proving theexemption is upon the party claiming it.SeeN.L.RB. v.MontereyCountyBuilding&Construction Trades Council,335 F.2d 927,930, fn. 4 (C.A. 9,1964), cert. denied 380 U.S.913 (1965);Hernsberger v. Gillespie,435 F.2d 926,929 (C.A.8, 1970),and cases cited therein. In the instant case, theCompanydoes not contend that the work performed by itsmen is within the "primary"definition of agriculture.Moreover,as is shown below,the record does not supportits contention that such work meets the standards of the"secondary" definition.In determining whether an activity is performed on afarm as an incident to or in conjunction with farmingoperations within the meaning of the secondary definition, 374DECISIONSOF NATIONALLABOR RELATIONS BOARDthe courtsapply a two-parttest:first,"whether thepracticesare among those ordinarily,customarily, orusually performedby a farm oron a farm,"N.L.R.B. v.Monterey CountyBuilding&ConstructionTrades Council,335 F.2d at 930;Mitchellv.Hunt,263 F.2d 913, 197 (C.A. 5,1959), and casescited;and, second,whetherthe practiceconstitutesa part of theagriculturalfunction as opposed toan independent and separately organizedproductive activi-ty.Asthe SupremeCourtstated inFarms Irrigation Co. v.McComb,337 U.S. at 760-761:Agriculture,as an occupation,includesmore thanthe elemental process of planting,growing and harvest-ing crops.There area host of incidental activities whichare necessary to that process.Whether aparticular typeof activityisagricultural depends, in large measure,upon the way in which thatactivity isorganized in aparticular society.The determination cannot be madein the abstract.In less advanced societies the agricultur-al functionincludes many typesof activitywhich, andothers, are not agricultural.... Economic progresshowever, is characterized by a progressive division oflabor andseparationof function....In this way,functions which are necessary to the total economicprocess of supplying an agricultural product become, inthe process of economic development and specializa-tion, separate and independent productive functionsoperated in conjunction with the agriculturalfunctionbut no longer a partof it. Thus,the question as towhether a particulartype of activityis agricultural is notdeterminedby the necessity of the activityto agriculturenor bythe physicalsimilarity of the activityto that doneby farmers in other situations.The question is whetherthe activityin the particular case is carried on as part ofthe agricultural function or is separately organized as anindependentproductive activity. [Emphasis supplied.]Accord:NLRB. v. Monterey CountyBuilding& Construc-tion Trades Council, supra,335 F.2d at 930.The LaborDepartment has promulgated similar stan-dards with respect to the"secondary" definitionin sections780.144 and 780.145 of the interpretivebulletin (25 CFRsec. 780.144, 780.145). Thus, section 780.144states that"Generally,a practice performed in connection withfarming operations is within the statutory language only ifit constitutes an established part of agriculture,is subordi-nate to the farming operationsinvolved,and does notamount to an independent business."Section 780.145 setsforth therelevant factors to be considered in determiningthe relationshipof the practiceof farming:The characterof the practiceas a part of the agricultur-alactivityor as a distinct businessactivitymust bedetermined by examination and evaluationof all therelevant factors and circumstances,in the light of thepertinent language and intentof the Act . . . thegeneral relationship, if any, of the practiceof farming,as evidenced by common understanding...and theprevalance of its performanceby farmers ... should beconsidered.Otherfactors to be considered in determin-ing whether a practicemay be properlyregarded asincidentaltoorin conjunction with the farmingoperations of a particular. . .farm include ... theextent to which the practices performed by ordinaryfarm employees and the amount of interchange ofemployees between the operations...and the degreeof separation established between the operations.Tested by these principles, the Board's finding that theCompany's truckdrivers "do not fall within . . . thesecondary definition of agriculture" is amply warranted.First,as the Board noted,the work performed by thetruckdrivers is of a"technical"and "engineering nature... not commonly recognized or regarded as agriculturalor performed by a farmer's own employees." Thus, asshown,supra,only two or three farmers do any of their owntruckdriving in preparation for the shipment of carrots totheir destination.Moreover,the record is devoid of evi-dence of interchange of employees or assistance in thetruckdriving work by employees of the farmers for whomtheCompany performs its service.Thus,the Board waswarranted in finding that the truckdrivers"do not assistfarmers in purely agricultural tasks."Therefore,it is clearthat the work performed by the Company's truckdrivers is a"separately organized . . . independent productive activi-ty" which is "no longer a part of agriculture." Accordingly,itwould be correct for the Board to find that theCompany's truckdrivers were not "agricultural laborers"within the meaning of Section2(3) of the Act.Thus,while Section 2(3) of the Act excludes anyindividual employed asan "agriculturallaborer" from thedefinition of "employee" covered by the Act, it is clear thatBaca'semployment as a driver does not bring him withinthe said exclusion.Off-the-farm transportation is not agriculture in itsprimary sense,so Baca's work as a truckdriver transportingharvested carrots to Respondent Employer's processingplant from the fields of independent growers and from thefields of growers who own stock in Respondent Employerwould be agricultural labor only within the secondarymeaningof the term.Baca'swork is not agricultural within the secondarymeaning of the term since it was performed neither by afarmer or on a farm.Thus,the evidence adduced establish-es that Respondent Employer isprimarilyengaged in theprocessing and sale of carrots.Moreover,even if Respon-dentEmployer grows and harvests carrots on landsindividually owned by Respondent Employer's stockhold-ers, this alone would not establish that Respondent Em-ployer is a farmer. Thus, to the extent that Baca's workinvolved the hauling of carrots from the fields of indepen-dent growers who were not shareholders of the Employer,such hauling could not be viewed as agriculture since it wasnot performed in conjunction with the Employer's ownfarming operations, but rather in conjunction with thefarming operations of the independent growers. Similarly,to the extent that Baca regularly hauled carrots from thefields of independent growers to Respondent Employer'spackingshed,Baca was not engagedin agricultural workand was at alltimeswithin the coverage of the Act.AlaoSugar Company, Ltd,118 NLRB 1442 (1957). Moreover, itappears clear that at no time was Baca engaged in activitiesincluded in the secondary definition of agriculture. ROMARCARROT COMPANY375Thus, the Board has expressly followed the Departmentof Labor regulation, section 780.141, which interprets thephrase "such farming operations" contained in section 3(f)as follows:No practice performed with respect to farm commodi-ties is within the language under discussion by reason ofits performance on a farm unlessallsuch commoditiesare the products of"that"farm.SeeAustinJ.Decoster d/b/a Decoster Egg Farms, 29CFR, section 780-118, and cases cited therein. In thatdecision the Board has held that the above regulation mustbe read as limiting the agricultural exemption to thoseprocessors who deal exclusively with their own goods. Onthat basis the Board held that the employer's processingplant employees and truck and trailer drivers did not fallwithin the agricultural laborer exemption.Thus, it can be seen that Respondent Union andRespondent Employer seek to challenge the jurisdiction oftheBoard in the instant case on the ground that theCaliforniaAgricultural Labor Relations Board recentlyasserted jurisdiction overRespondent Employer's fieldunit, in which Baca was employed, despite the fact that theCalifornia Agricultural LaborRelations Boardhad, in fact,subsequently asserted jurisdiction over the unit to whichBaca belonged at the time the instant unfair labor practicesarose, under the doctrine of Federal preemption which is tothe effect that the National Labor Relations Board does infact have jurisdiction over the instant case.San DiegoBuildingTrades Council v. Garmon, et al.,359 U.S. 236(1959), later reaffirmed inMotor Coach Employees v.Lockridge,403 U.S. 274 (1971).The evidence is clear that Respondent Employer termi-nated Baca because of the insistence of Union AgentMiranda that Baca be discharged because Baca was amember of the United Farm Workers.The evidence is clear that Respondent Union's agent,Miranda, insisted on Baca's discharge and was motivatedby its knowledge of Baca's past activities on behalf of theUnited Farm Workers. In these circumstances, the soleconclusion that one can come to is that Respondent Unionviolated Section 8(b)(2) and (1)(A) of the Act. Moreover, itshould be noted that the Respondent Union furtherviolated Section 8(b)(1)(A) of the Act by its acquiescence inand retention of some $9 in union dues which RespondentEmployer illegally deducted from the wages of Baca duringhis employment. It should be further noted that inRespondent Employer's brief no mention is made of theunfair labor practice, which was not denied at the hearing,and which appears without doubt to be the fact relating toBaca's discharge. I so find. In conclusion, taking all thefacts into consideration, I find that Respondent Union andRespondent Employer are jointly and severally liable forthe violation described,supra.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Baca and Respondent Union as set forthin section III, above, occurring in connection with thebusiness operationsof Guadalupe Carrot Packers d/b/aRomar Carrot Company, have a close, intimate, andsubstantial relationship to trade,traffic,and commerceamong the several States, and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that Respondent Employer has engaged inunfair labor practices within the meaning of Section 8(a)(1)and (3) of the Act, and thatRespondentUnionhas engagedin unfair labor practices within the meaning of Section8(b)(1)(A) and (2) of the Act, I shall recommend that theybe ordered to cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of theAct.Having found that Baca was unlawfully terminated onJuly 29, 1974, because of the unlawful actions of Respon-dent Union, which Union insisted that Baca be discharged,I shall recommend that the Union be ordered to notifyRespondent Employer, in writing, with a copy to Baca, thatit has no objection to his immediate and full reinstatementto his former job or, if this job no longer exists, to asubstantially equivalent position without prejudice to hisseniority to other rights and privileges. I shall also recom-mend that Respondent Employer be ordered to offerRobertoBaca immediateand fullreinstatement to hisformer job or, if this job nolonger exists, to a substantiallyequivalent position without prejudice to his seniority orother rights and privileges. I shall further recommend thatRespondent Union and Respondent Employer be orderedjointly and severallyto make Bacawhole for any loss ofearnings he may have suffered as a result of the discrimina-tion against him by payment to him of the amount henormally would have earned from July 29,1974, which wasthe date of his discharge, to the date set forth hereafter, lessnet earnings, to which shall be added interest of 6 percentper annum, in accordance with the formula set forth in F.W.Woolworth Company,90 NLRB 289 (1950), andIsisPlumbing & Heating Co.,138 NLRB 716 (1962).In the case of the Union, its backpay liability shallterminate 5 days after it notifies Respondent Employer andBaca that it has no objection to his reinstatement asprovided above. In thecaseof Respondent Employer, itsbackpay liability shall terminate on the date that Baca isofferedreinstatement.Having found that the Union unlawfully insisted on thedischarge of Baca, I shall recommend that it be ordered toregister Baca immediately.I shall further recommend that Respondent Employer beordered to preserve and, upon request, make available tothe Board or its agents,for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due.As the unlawful conduct of the Respondent Unionindicates a purpose to limit the lawful rights of an applicantfor employment and the danger of its continued commis-sion is reasonably foreseen, I shall also recommend thatRespondent Union be ordered to cease and desist fromcausing a discharge of an employee because he is not amember of the Union, subject to the Board's jurisdiction to 376DECISIONSOF NATIONAL LABORRELATIONS BOARDdeny employment to any employee or applicant foremployment becauseof lackof union membership.CONCLUSIONS OF LAW1.RespondentEmployerisan employer engaged incommerce within the meaning of Section 2(6) and(7) of theAct.2.RespondentUnionis a labor organization within themeaning of Section2(5) of the Act.3.By compelling the discharge of Baca solely becausehe was formerly a member,and on the staffof, the UnitedFarmWorkers,RespondentUnionviolatedSection8(b)(1XA)and (2)of the Actand Respondent Employerviolated Section 8(a)(1) and(3) of the Act.4.Theaforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and(7) of the Act.[Recommended Order omitted from publication.]